Name: Commission Regulation (EEC) No 1515/79 of 19 July 1979 on the application of the lowest rate of export refund for certain products in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/ 12 Official Journal of the European Communities 20 . 7 . 79 COMMISSION REGULATION (EEC) No 1515/79 of 19 July 1979 on the application of the lowest rate of export refund for certain products in the beef and veal sector Whereas there are cases where a refund is not fixed for exports to the United States ; whereas an exception should also be provided for determining the lowest rate of refund in cases where measures introduced in the United States guarantee that products which have qualified for a refund for other destinations may nbt be imported into that country ; whereas experience shows that the products in question may qualify for this exception not only with regard to the application of Article 11 (2) of Regulation (EEC) No 192/75 but also with regard to the application of Articles 2 (4) and 3 ( 1 ) of Regulation (EEC) No 441 /69 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 425/77 (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3 ), as last amended by Regulation (EEC) No 427/77 (4), and in particular Article 6 (2) thereof, Whereas, in cases where the export refund varies according to destination , Article 1 1 (2) of Commission Regulation (EEC) No 192/75 (5), as last amended by Regulation (EEC) No 2838/77 (6), lays down that the part of the refund, calculated on the basis of the lowest rate of refund, in force on the day when the customs export formalities are completed , is to be paid when proof is provided that the product has left the geographical territory of the Community ; Whereas the last subparagraph of Article 2 (4) and Article 3 ( 1 ) of Council Regulation (EEC) No 441 /69 ( 7), as last amended by Regulation (EEC) No 2707/78 (8), allow the part of the refund calculated on the basis of the lowest rate to be paid as soon as the product has been placed under the special procedure set up by the said Regulation ; Whereas, under the special arrangements drawn up with some non-member countries, the rate of refund applicable on exports to the said countries of certain products in the beef and veal sector may be lower, and sometimes substantially lower, than the refund normally applied ; whereas it also sometimes happens that no refund is fixed ; Whereas the lowest rate of refund also results from a refund not being fixed ; Article 1 The fact that no refund is fixed for products falling within subheading 02.01 A II a) which are exported to the United States shall not be taken into considera ­ tion :  for determining the lowest rate of refund for the purposes of Article 1 1 (2) of Regulation (EEC) No 192/75,  for applying the last subparagraph of Article 2 (4) and Article 3 ( 1 ) of Regulation (EEC) No 441 /69 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to products in respect of which customs export formalities are completed during the period 15 May to 31 December 1979 . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3 ) OJ No L 156, 4 . 7 . 1968 , p. 2 . (4 ) OJ No L 61 , 5 . 3 . 1977, p. 16 . (5 ) OJ No L 25, 31 . 1 . 1975, p. 1 . (6) OJ No L 327, 20 . 12 . 1977, p . 23 . (7 ) OJ No L 59 , 10 . 3 . 1969, p. 1 . (8) OJ No L 327, 22 . 11 . 1 978 , p. 5. No L 184/ 1320 . 7. 79 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1979 . For the Commission Finn GUNDELACH Vice-President